Order entered August 9, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-17-01343-CV

                                  MATT MALOUF, Appellant

                                                V.

                     STERQUELL PSF SETTLEMENT, L.C., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-02371

                                            ORDER
        On July 23, 2018, on court reporter Vielica Dobbins’s request for a final extension of

time to file the record and her representation that she “just” needed to “finish proofing,” we

extended the deadline for filing the reporter’s record to July 24, 2018. To date, however, the

record has not been filed.

        This appeal cannot proceed without the reporter’s record. Because the record was first

due February 26, 2018 and Ms. Dobbins represented that she “just” needed to “finish proofing,”

we ORDER the reporter’s record be filed no later than August 13, 2018. We caution Ms.

Dobbins that failure to comply may result in an order that she not sit as a court reporter until the

record is filed.
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                      /s/    DAVID EVANS
                                                             JUSTICE